Filed 12/21/15 P. v. Coker CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B263101

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA 057092)
         v.

JONO C. COKER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Daviann L. Mitchell, Judge. Affirmed.
         No appearance for Plaintiff and Respondent.
         Buckley & Buckley, Christian C. Buckley, under appointment by the Court of
Appeal, for Defendant and Appellant.
         The District Attorney in Los Angeles charged defendant Jono C. Coker
(defendant) with (1) being an accessory after the fact, in violation of Penal Code section
32, and (2) a misdemeanor violation of the Vehicle Code. The section 32 charge was
based on evidence that defendant harbored an individual wanted for robbery. Pursuant to
an agreement with the People, defendant pled no contest to the accessory after the fact
charge and the People dismissed the charged Vehicle Code violation. The court
sentenced defendant to probation. The conditions of probation obligated defendant,
among other things, to refrain from using or possessing drugs, to submit to controlled
substance testing, to perform community service, and to obey all laws and orders of the
court.
         The trial court thereafter revoked defendant’s probation based on his admission
that he violated the drug conditions of his probation. The parties agreed that the court
should sentence defendant to three years in prison—with the execution of sentence
suspended—and reinstate probation under the same conditions previously imposed, but
with the added requirement that defendant serve a short stint in county jail. That is what
the trial court did, and the court warned defendant that if he again violated his probation
it would impose the three-year sentence, the execution of which it had suspended.
         Defendant thereafter tested positive for drug use, and the probation department
reported that defendant had deserted probation. The trial court revoked probation and
issued a bench warrant.
         Many months later, defendant appeared in court on the bench warrant and the
court set a contested probation violation hearing. After taking testimony at that hearing,
the trial court found defendant violated the conditions of his probation, specifically
finding that defendant tested positive for methamphetamine, failed to appear at an earlier
court appearance, and failed to complete the community service ordered as a condition of
his probation. The court revoked and denied reinstatement of probation and sentenced
defendant to three years in county jail.
         We appointed counsel to represent defendant on appeal. After examining the
record, counsel filed an opening brief raising no issues. On August 31, 2015, this court

                                              2
advised defendant he had 30 days to personally submit any contentions or issues he
wished us to consider. We received no response.
      We have examined the record and are satisfied defendant’s attorney on appeal has
complied with the responsibilities of counsel and no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441; see also Smith v. Robbins (2000) 528 U.S. 259, 278-
282; People v. Kelly (2006) 40 Cal.4th 106, 122-124.


                                     DISPOSITION
      The judgment is affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       BAKER, J.


We concur:



      TURNER, P.J.



      KRIEGLER, J.




                                            3